         Case 1:13-cr-00784-RA Document 42 Filed 06/29/20 Page 1 of 1




                                                                      USDC-SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC#:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 6-29-20


 UNITED STATES OF AMERICA,
                                                                    No. 13-cr-784 (RA)
                         v.
                                                                          ORDER
 JORGE PARRA,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         The Court has received a letter from Defendant Jorge Parra, which it construes as a

motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A), seeking

compassionate release in light of COVID-19. Mr. Parra has also requested that the Federal

Defenders of New York be appointed to represent him in connection with this motion,

which it has agreed to do. Federal Defenders shall thus supplement Mr. Parra’s motion as

soon as possible, or file a letter indicating that it does not intend to do so.

         The Clerk of Court is respectfully directed to mail a copy of this Order to Mr. Parra.

SO ORDERED.

Dated:      June 29, 2020
            New York, New York

                                                     Ronnie Abrams
                                                     United States District Judge
